El Juez AsooiadIo Señor De Jesús
emitió la opinión del tribunal.
En este caso el Fiscal radicó acusación contra Ernesto Rubio y Lupercio Pagán Pabón, por tener para la venta leche de vaca adulterada con agua añadida artificialmente-con el fin de dedicarla al consumo humano (Ley núm. 77 de 1925, pág. 559).
*563El día de la vista Lupercio Pagán se declaró culpable y la corte le impuso $25 de multa. Ernesto Rubio hizo alega-ción de inocente y se procedió a la práctica de la prueba.
El primer testigo del Fiscal, Víctor Manuel Saavedra, Inspector de Sanidad, dijo en síntesis: que el día 17 de marzo, a las 2:30 de la tarde, en la calle La Palma, de Arecibo, encontró un transporte de leche que estaba rotulado “Vaquería de Ernesto Rubio” que no tenía número de licen-cia porque Ernesto Rubio tenía en trámites una licencia, pero no se le había extendido aún; que dicho transporte de leche lo conducía Lupercio Pagán; que la leche iba en dis-tintos envases; que tomaron varias muestras y una resultó adulterada; que los jarros iban cerrados con candado; que el peón traía las llaves en el bolsillo y abrió los envases; que dicho Lupercio Pagán trabajaba con Ernesto Rubio; que conoce a Ernesto Rubio y que éste hace mucho tiempo se dedica al negocio de leche; que el testigo le había tomado muestras a menudo y que no tiene conocimiento de que hubiese sido denunciado antes.
Luis M. G-uillermety, Químico del Departamento de Sa-nidad Insular y testigo del Fiscal, declaró que la muestra de leche marcada VMS1137 contenía aproximadamente 45 por ciento de agua añadida artificialmente.
La prueba de la defensa se concretó a la declaración del acusado. A preguntas de su abogado declaró el Siv Ernesto Rubio: que Lupercio Pagán fué empleado de él; que tiene negocio de leche desde que llegó a Arecibo y anteriormente lo tenía en Aguadilla; que hace más de veinticinco años que "trafica en ese artículo; que fué notificado de que a Lupercio Pagán le habían tomado unas muestras; que fué al Departa-mento de Sanidad y allí le informaron que acostumbraban, "todas las semanas, tomar muestras de leche; que al ver el ■carrito por la calle le dijeron que iban a abrir los envases para coger muestras; que entonces el muchacho sacó las llaves del bolsillo y abrió los candados; que Lupercio Pagán Pabón no estaba autorizado para conducir las llaves de los *564envases, las .que el acusado guardaba, unas, en el establo, y las otras las tenían los clientes; que una vez cerrados los envases en el establo se guardaban las llaves y entonces el conductor iba con la leche a entregarla a los clientes, los que tenían la llave correspondiente; que el conductor no debía tenerlas; que él nunca autorizó a Lupercio a cogerlas; que todas las semanas le cogían muestras y que nunca habían resultado adulteradas; que este sistema de candados fué impuesto por el Departamento de Sanidad para evitar la adulteración en el camino y para salvar la responsabilidad del dueño del establo; que él nunca estaba presente cuando se ordeñaba; que había dado órdenes al ordeñador que tu-viera las llaves en el establo.
Fué ésta la evidencia que tuvo ante sí la Corte de Dis-trito de Arecibo al dictar la sentencia que declaró al apelante convicto del delito de adulteración de leche y le impuso $25 de multa y las costas.
Un solo error imputa el apelante a la corte inferior, con-sistente en que, según el acusado, la corte, al dictar sentencia, manifestó que aunque tenía la certeza moral de que el acusado no era capaz de haber adulterado la leche, sin embargo la evidencia demostraba que tenía para la venta leche adulte-rada.
Hemos examinado el récord completo de este caso y no aparece ■ del mismo que la corte hiciera tal manifestación ;■ pero asumiendo que la hubiese hecho, la evidencia que tuvo ante sí la corte a quo no permitía otra conclusión que aquélla a que llegó en su sentencia.
Son hechos aceptados sin discusión alguna que el acusado' era el dueño de la vaquería de donde procedía la leche, que ésta había sido adulterada, que se vendía para el consumo humano, y que el coacusado Lupercio Pagán Pabón era su empleado. El hecho de que Pagán, desobedeciendo las ins-trucciones de su principal, llevase consigo las llaves o que la leche hubiere sido adulterada por el propio Pagán o por algún otro empleado de la vaquería antes de poner los can-*565dados a los envases, no altera en manera alguna la responsa-bilidad del aensado.
En el caso de El Pueblo v. Morales, 47 D.P.R. 762, los hechos eran más favorables al apelante qne los del qne nos ocupa y sin embargo este tribunal confirmó la sentencia qne se impuso al dueño del puesto'de leche a pesar de probarse que fue el empleado y no el dueño quien la adulteró. Toma-mos del caso de Morales, supra:
“Roque confesó su delito.' Morales negó la acusación y celebrado el juicio la corte lo declaró culpable y le impuso treinta y cinco dó-lares de multa. No conforme apeló.
“En su alegato señala la comisión de cuatro errores que envuelven la misma cuestión, a saber: la errónea declaración de su culpabilidad basada en haberse probado que tenía para la venta y vendía como pura y para el consumo humano leche de vaca adulterada.
“Que el acusado Morales era el dueño de un puesto dedicado a la venta de leche en Caguas el 11 de mayo de 1933, que el otro acusado Noque era empleado repartidor de la leche de Morales y que en un porrón de Morales se^le ocupó en dicha fecha leche de vaca adulte-rada que ‘vendía para el consumo público/ son hechos admitidos. Y que en un caso ele esta naturaleza pueden ser declarados culpables del delito tanto el dueño del puesto como su agente, es cuestión ya resuelta en sentido afirmativo por este tribunal.” (Itálicas nuestras.)
La salud pública requiere que la leche, el principal ali-mento de la humanidad, no sea adulterada. Generalmente, los traficantes en el artículo se valen de auxiliares que son ios que están en contacto directo con ese producto. Por con-siguiente, a fin de evitar la adulteración, es necesario impedir que ésta se realice ya directamente por el dueño del negocio o a través de. sus agentes o empleados y la única forma de conseguir ese objeto es haciendo al dueño responsable en ambos casos, pues así no sólo se abstendrá él de adulterarla si que también tendrá buen cuidado de rodearse de auxiliares honrados incapaces de infringir la ley. De ahí que la ley sea tan drástica en estos casos.

Por lo expuesto, procede confirmar la sentencia apelada.